In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18‐2767
CATHERINE WANKO,
                                                  Plaintiff‐Appellant,
                                 v.

BOARD OF TRUSTEES OF INDIANA
UNIVERSITY,
                                                 Defendant‐Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
           No. 16‐cv‐02789 — Tanya Walton Pratt, Judge.
                     ____________________

     ARGUED MARCH 28, 2019 — DECIDED JUNE 17, 2019
                   ____________________
   Before RIPPLE, MANION, and SYKES, Circuit Judges.
    MANION, Circuit Judge. Catherine Wanko brought this
suit under Title VI of the Civil Rights Act, 42 U.S.C. § 2000d,
alleging Indiana University (IU) discriminated against her by
having her retake her entire first‐year curriculum at IU’s
School of Dentistry. In discovery, IU produced spreadsheets
containing the demographics and grades of the students in
Wanko’s class. Those spreadsheets showed no student, let
alone one outside of a protected class, was similarly situated
2                                                 No. 18‐2767

to Wanko. Wanko moved to compel the production of the ac‐
tual student records, but that motion was denied. As Wanko
was unable to show a sufficient comparator for her discrimi‐
nation claim, the district court granted summary judgment to
IU. We affirm.
                              I.
    Wanko is a naturalized United States citizen from Came‐
roon. She began her dental studies at IU in Fall 2014. During
the 2014–2015 school year, Wanko failed to complete success‐
fully two courses: Removable Prosthodontics (RP) and Single
Tooth Indirect Restorations (STI). Based on her grades in
those classes, IU allowed Wanko the opportunity to remedi‐
ate RP in Summer 2015 and retake STI in Spring 2016.
    A total of eight students, including Wanko, attempted to
remediate RP. To pass the remediation course, a student had
to score at least 80% on the exam. Wanko scored 71%. On June
22, 2015, IU notified Wanko she would have to repeat the
whole first‐year curriculum. She was the only student in her
class to be held back. After Wanko failed to complete her sec‐
ond attempt at STI in Spring 2016, IU dismissed her.
    Not long thereafter, Wanko, through counsel, reached out
to IU. In response, IU’s general counsel emailed Wanko’s
counsel stating one other student, identified as “Student #2,”
also failed STI in Spring 2015. IU’s counsel explained IU al‐
lowed Student #2 to proceed into the second‐year curriculum
“because she failed only one class and had a cumulative GPA
above 2.0.” The email showed Student #2 had a Spring 2015
GPA of 2.131. Wanko’s GPA was 1.965.
   Wanko brought suit in October 2016. She claimed IU dis‐
criminated against her on the basis of race when it failed to
No. 18‐2767                                                                3

promote her to the second‐year curriculum.1 In her complaint,
Wanko alleged two or three similarly situated, non‐black stu‐
dents were promoted when she was not. That charge was
based on a conversation Wanko had with the professor who
taught STI in 2015. He told her two or three students failed his
course and would retake it the next year. He did not reveal
any demographics about those students.
    In discovery, Wanko sought information about the de‐
mographics and grades of her former classmates. In response,
IU produced spreadsheets showing the GPA, grades, race,
and gender of each student in Wanko’s class. IU did not pro‐
vide the students’ names, but it assigned every student a
number as an identifier. IU says it chose this method of pro‐
duction out of concern for its responsibilities under the Fam‐
ily Educational Rights and Privacy Act of 1974 (FERPA),
which set up safeguards concerning the release of student in‐
formation. See 20 U.S.C. § 1232g. IU’s spreadsheets showed
only two students had failed both RP and STI in the 2014–2015
school year: Wanko and another black female, the “Student
#2” from the general counsel’s email (IU identifies her as “Stu‐
dent #57 in the spreadsheets, but we will continue to refer to
her as “Student #2”). Unlike Wanko, however, Student #2 suc‐
cessfully remediated RP and was allowed to proceed to the
second‐year curriculum despite her failing grade in STI.
    Wanko was not satisfied with IU’s spreadsheets. She
moved to compel production of the actual student records,
claiming she needed them to know which white students in


    1Wanko also claimed racial discrimination motivated her dismissal
from IU in 2016. The district court dismissed that claim on IU’s motion.
Wanko does not appeal that ruling.
4                                                  No. 18‐2767

her class failed STI. She argued the spreadsheets are unrelia‐
ble because the GPA for Student #2 is different than the GPA
the general counsel had reported earlier. The general counsel
had provided a GPA of 2.131, whereas the spreadsheets re‐
ported a GPA of 2.568. Responding to Wanko’s motion, IU
explained the discrepancy was because the general counsel
provided Student #2’s Spring 2015 GPA, but the spreadsheets
provided Student #2’s cumulative GPA.
    A magistrate judge orally denied Wanko’s motion during
a telephonic discovery conference. Because IU had provided
Wanko with the demographic and grade information in the
spreadsheets, the judge concluded Wanko had not shown she
needed the actual student records. The judge also concluded
Wanko had not shown the spreadsheets lacked veracity. After
that oral denial, Wanko filed a written motion making the
same arguments, which the magistrate judge also denied.
   Wanko objected to the district court. While that objection
was pending, IU moved for summary judgment. Wanko, ra‐
ther than responding to the motion, moved to postpone rul‐
ing on summary judgment because of the student‐records is‐
sue.
    The district court resolved all three motions in one order.
First, it overruled Wanko’s objection to the magistrate judge’s
decisions, holding the magistrate judge reasonably concluded
the information in the spreadsheets was sufficient. Second, it
denied Wanko’s motion to postpone ruling on summary
judgment, finding Wanko had not shown a good faith reason
why she could not respond to IU’s motion for summary judg‐
ment. Third, the district court granted IU’s motion for sum‐
mary judgment, concluding Wanko could not succeed on her
No. 18‐2767                                                    5

discrimination claim because she could not identify a simi‐
larly situated, non‐black student who received better treat‐
ment.
                               II.
     In this appeal, for good reason Wanko does not contest the
merits of the district court’s ruling on summary judgment. A
careful review of the record before us compels the entry of
summary judgment for IU. Wanko has no evidence of a simi‐
larly situated, non‐black student who received better treat‐
ment than she received. See Brewer v. Bd. of Trustees of Univ. of
Ill., 479 F.3d 908, 921 (7th Cir. 2007) (requiring a plaintiff to
show she experienced “worse treatment than that of similarly
situated students not in the protected class”). The closest pos‐
sible comparator is Student #2, a black female who failed to
complete RP and STI on her first tries. But she, unlike Wanko,
managed to remediate RP, so she is not similarly situated to
Wanko. See Patterson v. Avery Dennison Corp., 281 F.3d 676, 680
(7th Cir. 2002) (explaining a comparator must be “directly
comparable to [the plaintiff] in all material respects”).
    Because the record weighs significantly against her,
Wanko insists parts of it are not accurate. She argues the dis‐
trict court erred when it (1) overruled her objection to the
magistrate judge’s decision denying her motion to compel
discovery of the actual student records and (2) denied her mo‐
tion to postpone summary judgment.
   “Managing the discovery process is the district court’s
business … .” Brill v. Lante Corp., 119 F.3d 1266, 1275 (7th Cir.
1997). “The district court is in the best position to decide the
proper scope of discovery and to settle any discovery dis‐
putes.” Scott v. Chuhak & Tecson, P.C., 725 F.3d 772, 785 (7th
6                                                     No. 18‐2767

Cir. 2013) (internal quotation marks omitted) (quoting Gile v.
United Airlines, Inc., 95 F.3d 492, 495 (7th Cir. 1996)). Accord‐
ingly, we deferentially review discovery decisions for abuse
of discretion. Vallone v. CNA Fin. Corp., 375 F.3d 623, 629 (7th
Cir. 2004). This includes decisions whether to defer ruling on
summary judgment motions. See Helping Hand Caregivers, Ltd.
v. Darden Restaurants, Inc., 900 F.3d 884, 890 (7th Cir. 2018).
There is no such abuse here.
    Concerning the denial of Wanko’s motion to compel,
Wanko wants actual student records to help her find a com‐
parator for her Title VI claim. She says IU’s spreadsheets are
not acceptable because they are unreliable, pointing to the
GPA discrepancy relating to Student #2. But the magistrate
judge considered that argument and rejected it, and the dis‐
trict court accepted that rejection. Wanko has given us no rea‐
son to conclude those decisions were beyond the bounds of
discretion.
    We reach the same conclusion concerning the denial of
Wanko’s motion to postpone summary judgment. Federal
Rule of Civil Procedure 56(d) allows the district court to “de‐
fer consider[ation]” of a motion for summary judgment “[i]f
a nonmovant shows by affidavit or declaration that, for spec‐
ified reasons, it cannot present facts essential to justify its op‐
position.” Essentially, the rule requires the party facing sum‐
mary judgment to “make a good faith showing that it cannot
respond” to the motion for summary judgment. See United
States v. All Assets & Equipment of West Side Bldg. Corp., 58 F.3d
1181, 1190 (7th Cir. 1995) (referring to the deferral provision’s
former location at subsection (f)).
   Wanko argues she could not respond to the motion for
summary judgment without the actual student records.
No. 18‐2767                                                             7

Wanko certainly has a need for information about her fellow
classmates (races, grades, etc.), and without such information
could not meaningfully respond to a motion for summary
judgment. The problem for Wanko is she already has this in‐
formation in the spreadsheets IU provided. Having rejected
Wanko’s argument concerning the veracity of those spread‐
sheets, the district court reasonably concluded Wanko had no
need for the actual student records. Thus, Wanko did not pro‐
vide “a good faith reason” for her failure to respond to IU’s
motion. It was not an abuse of discretion for the court to deny
Wanko’s Rule 56(d) motion and rule on IU’s motion for sum‐
mary judgment.2
                                   III.
   As the district court did not abuse its discretion in resolv‐
ing these discovery disputes, we AFFIRM.




    2 In  her brief, Wanko couches her arguments in terms of due process,
i.e., without the student records she was not given “the opportunity to be
heard at a meaningful time and in a meaningful manner.” See Mathews v.
Eldridge, 424 U.S. 319, 333 (1976) (internal quotation marks omitted)
(quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). There was no due
process violation here. The magistrate judge and the district court al‐
lowed Wanko to argue her discovery issues. Just because they ruled
against her on discovery matters does not mean they deprived her of due
process.